LOTTINGER, Judge.
This is a suit by Gulf Public Service Co., Inc., against James F. Hebert and Claude J. LeBlanc for the sum of $169.25 for damages to a fire hydrant resulting from an accident involving the automobiles of James F. Hebert and Claude J. LeBlanc. From judgment below in favor of petitioner as against James F. Hebert and dismissing the suit as against Claude J. LeBlanc, the petitioner has appealed as against both defendants. The defendant Plebert has also appealed.
The accident occurred on May 30, 1950, at the intersection of Country Club Drive and Indest Street in the City of New Iberia, Louisiana. After the collision, the LeBlanc car struck and damaged a fire hydrant belonging to petitioner which was located on the northeast curb of the intersection. This suit was consolidated, for purposes of trial, with that of LeBlanc v. Hebert, La.App., 56 So.2d 169, which was a suit for damages to the LeBlanc automobile as a result of the accident. The lower court, therein, gave judgment for petitioners and against Hebert. In the instant case, the lower court gave judgment in favor of petitioner and against Hebert, and dismissed the suit against LeBlanc. In the suit, LeBlanc v. Hebert, Hebert filed an appeal. Thereon, the petitioner, in the instant case, filed an appeal as against Hebert and LeBlanc so as to protect its interests in the matter.
By separate judgment, we have this day rendered judgment in the suit entitled LeBlanc v. Hebert, reversing the judgment of the lower court and dismissing plaintiff’s claim. Therefore for the reasons therein assigned, the judgment of the lower court in the instant case is hereby amended to grant judgment in favor of Gulf Public Service Co., Inc., and against James F. Hebert and Claude J. LeBlanc in solido in the full sum of $169.25, with legal interest thereon from date of judicial demand until paid and for all costs of this suit, and as amended affirmed.
Judgment amended and affirmed.